Citation Nr: 1455747	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right third finger disability. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to June 1979, and had service in the Army National Guard from May 28, 1983 to June 1, 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In June 2014, the Veteran testified before the undersigned.  A transcript of that hearing has been associated with the claims file.  

During the June 2014 hearing, the Veteran indicated that he had pain in his right hand, right arm, right shoulder, and neck (see: pages 6-7 of the June 2014 hearing transcript), all secondary to his service-connected right third finger disability.  As these issues have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board refers them for appropriate action.    

The appeal is REMANDED to the AOJ.


REMAND

The Veteran underwent a VA examination for his service-connected right third finger disability most recently in December 2011.  The Veteran testified at his June 2014 hearing that the symptoms of his right third finger disability have increased in severity since the December 2011 VA examination.  He described his finger as useless and making it impossible to raise his right hand due to pain, to hold a cup, to eat with his right hand, or to open or close it.  He even questioned whether the overall function of the hand would improve if the finger were amputated.  As such, a new VA examination is necessary.   See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Veteran has asserted that residuals of the right finger disability severely effect his daily life.  He states that he has no functional use of the finger and that the pain associated with his finger disability effects the use of his entire right upper extremity.  This satisfies the criteria for referral for consideration of an extraschedular rating.

The most recent VA records in evidence are dated September 2012 (a later record dated in November 2013 speaks to the Veteran not having seen his primary care provider in over two years), and most recent private records May 2014 (although those records consist only of a sheet coded for medical billing, and do not offer a narrative of the Veteran's treatment and any possible diagnosis).  As this matter is being Remanded, any outstanding medical treatment records, both VA and private if any, should be obtained on remand. 



Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical treatment records.

2. Request the Veteran to identify and provide authorization for VA to obtain medical records from any non-VA health care providers who have treated him for his service-connected right third finger disability.  Obtain any identified records.  If the records cannot be obtained, notify the Veteran and provide him the opportunity to submit the records.

3. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his connected right third finger disability.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The rationale for all opinions should be provided.  The examiner should provide the following information:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected right third finger disability. 

b) The examiner should also specifically comment on the range of motion of the Veteran's right third finger, any limitations of motion, and whether any favorable or unfavorable ankylosis is present. 

c) State whether the Veteran's right finger disability results in a loss of use that is analogous to an amputation of that finger with metacarpal resection (more than one-half the bone lost).

4. Upon completion of the above, forward the Veteran's claims file and the prepared statement to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for a right third finger disability pursuant to 38 C.F.R. § 3.321(b).

5. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

